Citation Nr: 0633682	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In September 2006, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The evidence in this case shows that the veteran presently 
has bilateral hearing loss that meets VA's definition of 
hearing impairment.  See 38 C.F.R. § 3.385.  The evidence 
also contains a VA opinion dated in August 2004 relating the 
hearing loss, in part, to noise exposure in service.  
However, the Board observes that the August 2004 VA examiner 
did not have the veteran's claims file available for review.  
This is especially noteworthy in view of the RO's 
determination that the veteran had no noise exposure in 
service.  Accordingly, the Board finds that the evidence 
presently of record is insufficient to make a determination 
in this case.  

With respect to the question of noise exposure, the veteran's 
service personnel records (including his DD Form 214) show 
that his military occupational specialty was that of a 
Boatswain's Mate.  These records also show that he served at 
the USNTS Great Lakes Illinois, the Lion two Dizo (USS), the 
ATB Camp Bradford, NoB, Nor, VA, and the USS LST (Landing 
Ship Tank) 1091.  

The veteran asserts that he was exposed to noise in service 
by way of gunfire while out at sea and due to the sound from 
the screws turning in the stern of the ship.  In support of 
this assertion, he submitted information on the LST 1081 
showing that this ship provided support through vital 
logistic operations on the outlying Japanese islands during 
World War II; however, his service personnel records do not 
show that he served on board this ship.  Rather, the evidence 
as noted above shows that the veteran served on board the 
LST-1091.  There is no information on file regarding the LST 
1091 nor is there any information regarding noise exposure 
with respect to the veteran's other documented duty stations.  
Accordingly, additional development is warranted in order to 
determine whether the veteran was, in fact, exposed to 
excessive noise in service.  

In addition, there are outstanding private medical records 
that must be obtained.  Specifically, VA examination reports 
show that the veteran underwent binaural meatoplasty in 
December 2001.  Neither these records, nor any treatment 
records leading up to the meatoplasty, have been requested or 
obtained.  See 38 U.S.C.A. § 5103A(b),(c).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional 
information/consent needed from the 
veteran, request any outstanding medical 
records, including private records that 
pertain to and lead up to the binaural 
meatoplasty performed in December 2001 and 
any treatment records thereafter. 

2.  Contact the National Archives and 
Records Administration (NARA) and request 
that it provide copies of the deck logs 
for the LST 1091 for the period in 1945 
that the veteran served on board this 
ship.  Information should also be obtained 
as to the type of guns that the LST 1091 
was outfitted with during the period the 
veteran was stationed on that ship.  In 
addition, an inquiry should be made to 
determine whether information is available 
regarding the frequency with which the 
guns were fired, as well as noise exposure 
the veteran may have had at his other 
assigned duty stations. 

3.  After the above requested evidence has 
been obtained, the RO should make a new 
determination regarding the veteran's 
exposure to noise in service.  

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for bilateral hearing loss.  
Any additional development deemed 
necessary in readjudicating this claim 
should be conducted, to include affording 
the veteran a new VA examination.  See 
38 U.S.C.A. § 5103A(d).  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  They 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

